Case: 19-31043   Document: 00515577183   Page: 1   Date Filed: 09/24/2020




          United States Court of Appeals
               for the Fifth Circuit                         United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                                            September 24, 2020
                            No. 19-31043
                          Summary Calendar                     Lyle W. Cayce
                                                                    Clerk


   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Omar Williams,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                            No. 19-31064
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Lequinton Jerry,

                                               Defendant—Appellant.
Case: 19-31043      Document: 00515577183         Page: 2    Date Filed: 09/24/2020

                                     No. 19-31043
                                   c/w No. 19-31064


                  Appeals from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:18-CR-331-2
                            USDC No. 5:18-CR-331-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Omar Williams and Lequinton Jerry each appeals his conditional
   guilty-plea conviction of possession of a firearm by a convicted felon. Each
   argues that the district court erred by denying his respective motion to
   suppress evidence seized from the vehicle driven by Williams, and in which
   Jerry was riding as a passenger, following a traffic stop conducted by Bossier
   Parish Sheriff’s Office (BPSO) Lieutenant David Faulk. Specifically, each
   contends that the district court erred by crediting, over Williams’s testimony
   to the contrary, Faulk’s testimony that he initiated the traffic stop after
   seeing the appellants’ vehicle weave and touch both the fog line and
   centerline of the road in violation of Louisiana Revised Statute Annotated
   § 32:79. See United States v. Jones, 185 F.3d 459, 463-64 & n.3 (5th Cir. 1999)
   (holding that officer had probable cause to initiate traffic stop based on
   witnessed § 32:79 violation).
          “When reviewing a denial of a motion to suppress evidence, this
   Court reviews factual findings for clear error and the ultimate
   constitutionality of law enforcement action de novo.” United States v.
   Robinson, 741 F.3d 588, 594 (5th Cir. 2014). A credibility determination is a
   factual finding. United States v. Gomez, 623 F.3d 265, 268 (5th Cir. 2010).
   The clearly erroneous standard is particularly deferential when, as in the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 19-31043      Document: 00515577183         Page: 3    Date Filed: 09/24/2020




                                    No. 19-31043
                                  c/w No. 19-31064
   instant case, “denial of a suppression motion is based on live oral testimony
   . . . because the judge had the opportunity to observe the demeanor of the
   witnesses.” United States v. Gibbs, 421 F.3d 352, 357 (5th Cir. 2005) (internal
   quotation marks and citation omitted). The district court’s choice between
   two permissible views of the evidence cannot be clearly erroneous. United
   States v. Harris, 740 F.3d 956, 967 (5th Cir. 2014).
          While Williams and Jerry insist that the district court should have
   accepted their version of events over Faulk’s, neither attempts to show that
   the district court’s credibility determinations—particularly with regard to
   whether the traffic infraction occurred—were based upon an impermissible
   view of the evidence. See id. Further, as Williams acknowledges, even if
   Faulk had reasons other than the witnessed infraction for making the stop,
   such reasons are irrelevant for Fourth Amendment purposes so long as the
   infraction took place. See Whren v. United States, 517 U.S. 806, 813 (1996);
   United States v. Harris, 566 F.3d 422, 434-35 (5th Cir. 2009).
          The appellants have failed to show that the credibility determinations
   at issue were clearly erroneous. See Gibbs, 421 F.3d at 357. Accordingly, they
   have failed to show that the district court erred by holding that Faulk had
   probable cause to initiate the stop. See Jones, 185 F.3d at 463-64 & n.3.
          AFFIRMED.




                                          3